Citation Nr: 0722158	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-21 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1992 to 
November 2001.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claims 
for service connection for a bilateral ankle disorder and a 
bilateral knee disorder.  The Regional Office (RO) received a 
notice of disagreement in May 2003, and a statement of the 
case (SOC) was issued in March 2004.  A substantive appeal 
was received in April 2004.

The RO characterized the veteran's claim that he has ankle 
disorders, including a status post-surgical right ankle 
disorder, as a claim for a bilateral ankle disorder.  The 
Board finds that the issues on appeal are more accurately 
described as listed on the title page of this decision. 

During the pendency of this claim, the veteran raised an 
additional claim of entitlement to a total disability 
evaluation based on individual unemployability or pension 
which has not yet been adjudicated.  This claim is REFERRED 
to the RO for action.

The claims for service connection of a right ankle disorder, 
a left ankle disorder, and a bilateral knee disorder are 
REMANDED to the RO via the Appeals Management Center, in 
Washington, DC.  VA will notify the veteran if further action 
is required.

FINDINGS OF FACT

1.  Service medical records disclose that the veteran 
underwent surgery on the right ankle in June 2000.

2.  A VA examination discloses that there is a scar on the 
veteran's right ankle from that surgery.


CONCLUSION OF LAW

The criteria for service connection for a post-surgical scar, 
right ankle, have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends he currently suffers from a right ankle 
disorder.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2006).  Upon receipt of a complete 
or substantially complete application for benefits and prior 
to an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the veteran of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, (3) the veteran is 
expected to provide, if any, and (4) must ask the veteran to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See 
38 U.S.C.A. § 5103(a), Pelegrini v. Principi, 18 Vet. App. 
112, 119, 121 (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002), 38 C.F.R. § 3.159(b) (2006).  

The Board granted the veteran service connection for a post-
surgical scar of the right ankle.  Since that decision is 
favorable to the veteran, no further discussion is necessary 
regarding that claim.  The remaining claims are discussed in 
the REMAND portion of the decision below. 

Entitlement to Service Connection for a Post-Surgical Scar, 
Right Ankle.

In order for a claim to be granted, there must be competent 
evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service; and of a nexus 
between the in-service injury or disease and the current 
disability.  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom., Epps v. West, 18 S. Ct. 
2348 (1998), Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.

Service medical records show the veteran underwent surgery, 
described as a Brostrom procedure, on his right ankle and 
foot in June 2000.

A VA examination was conducted in August 2002.  The veteran's 
service medical records contain many references to chronic 
sprains of the right ankle, and contain evidence of surgery 
performed on that ankle in June 2000.  Although the veteran 
was not experiencing pain or weakness at the time of the VA 
examination, the examiner did note a scar on his right ankle 
and stated that the scar was proof a procedure was performed.  
The Board finds that this evidence, in total, meets the 
criteria for a grant of service connection for a post-
surgical scar, right ankle.


ORDER

Service connection for a post-surgical scar, right ankle, is 
granted.

REMAND

The Board notes that the veteran requested a Board hearing in 
a statement of May 2003.  However, the veteran stated on the 
VA Form 9 that he did not want a Board hearing.  The issue of 
whether or not the veteran wants a hearing should be 
clarified on remand.

The August 2002 VA examination reports that radiological 
examinations were ordered, but no radiological reports are 
associated with the claims file.  Service medical records 
show that the veteran sought regular treatment for bilateral 
ankle complaints and injuries from 1994 through August 2001, 
less than three months before the veteran was discharged and 
one year prior to the VA examination.  They also show regular 
treatment for bilateral knee patellofemoral pain syndrome and 
retropatellar pain syndrome from 1994 until 2000.  The 
examiner finds no chronic problems or abnormalities, but did 
discuss the veteran's recent and long history of ankle and 
knee problems in his reasoning.  There is no record of an 
examination directed to bilateral knee patellofemoral pain 
syndrome and retropatellar pain syndrome, the two knee 
disorders for which he was treated in service.

Additionally, service medical records from the veteran's 
June 2000 surgery on his right foot and ankle at William 
Beaumont Army Medical Center in Texas appear to be 
incomplete, as only the discharge records from that surgery 
are included in the claims folder.  Additionally, in June 
1998, the veteran was referred to a private clinic for 
physical therapy for chronic right ankle sprains.  These 
records are of import since they may show specific symptoms 
or diagnoses which should be considered in a VA examination.  
No separation examination is associated with the service 
medical records.  A July 2001 notation in the service 
medical records states that a Medical Evaluation Board (MEB) 
is pending, but no MEB report is associated with the service 
medical records.  Additional records related to the 
veteran's right ankle surgery, records from the physical 
therapy to which the veteran was referred in June 1998, a 
separation examination, and an MEB report, should be sought.

VA has not yet not provided the veteran with notice 
regarding the effective date and disability evaluations 
available, should service connection be established for any 
claimed disability, as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).



Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
be provided to the veteran, including a 
description of the provisions of the 
VCAA, notice of the evidence required 
to substantiate the claim, and notice 
of the claimant's responsibilities and 
VA's responsibilities in developing the 
evidence, including what evidence the 
claimant is responsible to obtain and 
what evidence VA will obtain, and a 
request that the claimant provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2006).

In particular, the notice should advise 
the veteran to submit any service 
medical records in his possession, 
especially his separation examination 
and records related to his right ankle 
surgery.  The veteran should also be 
advised to submit any records in his 
possession from the private physical 
therapy clinic to which he was referred 
in June 1998.

The notice should include an 
explanation as to the information or 
evidence needed to determine a 
disability rating and effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be asked to 
identify the private clinic to which he 
was referred for physical therapy in 
June 1998, including the name and 
location of this clinic.  The veteran 
should be provided with a release for 
the private clinic and asked to sign 
and return the form.  These records 
should be associated with the claims 
file.  If these records cannot be 
obtained, then evidence of the attempts 
to obtain the records should be 
associated with the claims file.

3.  A request for additional records, 
including separately-filed hospital 
records, separately-filed records of 
physical therapy in a private clinic, 
the separation examination, and the MEB 
report, in addition to any other 
available service medical records, 
should be submitted to the National 
Personnel Records Center in St. Louis, 
Missouri.  These records should be 
associated with the claims file.  If 
these records cannot be obtained, then 
evidence of attempts to retrieve these 
records should be associated with the 
claims file.

4.  Afforded the veteran the 
opportunity to identify any additional 
relevant evidence which is not yet of 
record, including private post-service 
treatment records, and especially 
evidence pertinent to treatment for a 
right ankle disorder, a left ankle 
disorder, and a bilateral knee disorder 
since discharge.

5.  The veteran's current VA treatment 
records, from November 2001 to the 
present, should be associated with the 
claims file.

6.  When the above development is 
completed and any available evidence 
identified by the veteran is obtained, 
the entire claims file must be made 
available to the VA examiner.  
Pertinent documents therein, including 
SMRs and any private medical records, 
should be reviewed by the appropriate 
VA examiner.  The veteran should then 
be accorded an appropriate VA 
orthopedic examination.  The examiner 
should do the following:

(i)  For the (a) right ankle disorder 
and (b) left ankle disorder, the 
appropriate examiner should determine 
the diagnoses which may be assigned.  
The examiner should evaluate each ankle 
separately for symptoms of chronic 
sprains or inversions.  If the examiner 
finds no current disorders, the 
examiner should explain the reasoning 
behind this decision, given the 
veteran's lengthy history of chronic 
ankle sprains.  If it is determined the 
veteran has a current disability, the 
examiner must provide an opinion as to 
whether it is as likely as not related 
to service.  

(ii)  For the bilateral knee disorder, 
the appropriate examiner should 
determine the diagnoses which may be 
assigned.  The examiner should evaluate 
the veteran for symptoms of bilateral 
knee patellofemoral pain syndrome and 
retropatellar pain syndrome.  If the 
examiner finds no current disorders, 
the examiner should explain the 
reasoning behind this decision, given 
the veteran's lengthy history of 
chronic knee disorders.  If it is 
determined the veteran has a current 
disability, the examiner must provide 
an opinion as to whether it is as 
likely as not related to service. 

7.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 711 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


